223 Md. 664 (1960)
164 A.2d 285
BENNETT
v.
WARDEN OF MARYLAND HOUSE OF CORRECTION
[App. No. 7, September Term, 1960.]
Court of Appeals of Maryland.
Decided October 13, 1960.
Before BRUNE, C.J., and HENDERSON, HAMMOND, PRESCOTT and HORNEY, JJ.
HAMMOND, J., delivered the opinion of the Court.
On April 1, 1958, petitioner entered a plea of guilty to two charges of aiding and abetting in the commission of two armed robberies at different locations in Worcester County, Maryland. He plead guilty and was sentenced to be confined in the Maryland Penitentiary for terms of 20 and 10 years; said terms to run concurrently. His petition for relief under the Post Conviction Procedure Act was denied by Judge Child after a hearing wherein petitioner was allowed to testify.
The trial court properly refused to reconsider the guilt or innocence of the accused. See Dorris v. Warden, 222 Md. 586; Slack v. Warden, 222 Md. 626, 629. The Post Conviction Procedure Act is not a substitute for a direct remedy on appeal or a new trial. Banks v. Warden, 220 Md. 652, 654. And, a plea of guilty which is freely made is a conviction of the highest order. Roberts v. Warden, 221 Md. 576, 580.
The main contention of the petitioner is that he was not properly represented by his court-appointed counsel who misled him into pleading guilty on the representation that he would receive a more lenient sentence if he did so (actually he received a shorter sentence than his confederate). The court below took petitioner's testimony and that of his counsel at the original trial on this matter and found against petitioner *666 on the facts, concluding that the representation had been fully adequate. There is no claim that the guilty plea was induced by action or promise of any official of the State as in Warrington v. Warden, 222 Md. 601.
The other contentions raised by petitioner in this application were not presented to the trial court and therefore are not properly before us and will not be considered. Player v. Warden, 222 Md. 619, 621; Whitley v. Warden, 222 Md. 608, 612; Byrd v. Warden, 222 Md. 577, 578.
Application denied.